Citation Nr: 0200820	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  00-23 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.  

2.  Entitlement to service connection for a lung disorder.  

3.  Entitlement to service connection for a bowel disorder.  

4.  Entitlement to service connection for a bladder disorder.  

5.  Entitlement to service connection for a skin disorder of 
the groin.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from July 1968 to August 1970.  
His claims come to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2000 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran presented testimony in support of his claims at a 
videoconference hearing held before the Board in January 
2001.  In a written statement signed before the hearing, the 
veteran agreed to participate in this type of hearing and 
waived his right to an in-person hearing.  The Board 
confirmed this fact during the hearing.

During the hearing, the veteran raised a claim of entitlement 
to a compensable evaluation for his service-connected skin 
disorder, which is characterized as "tinea cruris."  This 
matter is not before the Board because it has not been 
prepared for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate action. 


REMAND

The veteran claims that he developed multiple disabilities, 
including peripheral neuropathy, lung, bowel and bladder 
disorders, and a skin disorder affecting the groin, as a 
result of his exposure to Agent Orange while serving on 
active duty in Vietnam.  Additional development by the RO is 
necessary before the Board can decide these claims.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in October 2000, the veteran indicates that he was 
hospitalized for peripheral neuropathy at the Hines VA 
Medical Center in January 1999 and from January 2000 to 
February 2000.  However, the claims file only contains 
records of the latter hospitalization.  In addition, during 
the January 2001 hearing, the veteran testified that he was 
receiving regular outpatient treatment for the claimed 
disorders at the Hines VA Medical Center, had last been 
hospitalized at this facility in April, and underwent a 
prostate cancer test at Cook County Hospital.  Records of 
this treatment, hospitalization and testing are not in the 
claims file.  

The Board is deemed to have constructive knowledge of records 
generated by the VA and, in this case, has actual knowledge 
of the existence of such records.  Under Bell v. Derwinski, 2 
Vet. App. 611, 612-613 (1992), these records are considered 
to be part of the claim file, despite their absence, and the 
VA is obligated to obtain them provided they are pertinent to 
the issues on appeal.  In this case, records of inpatient and 
outpatient treatment of the claimed disorders are pertinent 
to the veteran's claims.  Accordingly, the veteran's claims 
must be returned to the RO for the purpose of securing and 
associating with the veteran's claims file all outpatient 
treatment records and hospitalization reports from the Hines 
VA Medical Center that have not yet been secured. 

In addition, as the record stands, the Board is of the 
opinion that there is insufficient medical evidence in the 
claim file to decide the veteran's claims.  The duty to 
assist provides that, in the case of a claim for disability 
compensation, the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit provided there is a reasonable 
possibility that such assistance will aid in substantiating 
the claim.  The VA's duty to assist includes providing the 
claimant a medical examination when the totality of the 
evidence establishes that the claimant has a current 
disability that may be associated with his period of active 
service and there is insufficient medical evidence of record 
for the VA to decide the claim.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

In this case, the RO afforded the veteran VA examinations in 
1990 and 1997, but during these examinations, the VA 
examiners either did not discuss the disorders at issue or 
did not address the etiology thereof.  In light of these 
facts and because service personnel records establish that 
the veteran served in Vietnam during the Vietnam era, this 
case must be returned to the RO for the purpose of providing 
the veteran additional, more comprehensive VA examinations, 
during which VA examiners can address with specificity the 
etiology of the claimed disorders.    

Lastly, because these claims are being returned for other 
purposes, the veteran should be given an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding records that may be missing from his claims file 
and to present further argument in support of his claims.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated him for 
the disabilities at issue and whose 
records have not yet been obtained.  
After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file all 
outstanding medical records the veteran 
identifies as being pertinent to his 
claims, including all inpatient and 
outpatient treatment reports from the 
Hines VA Medical Center.   

3.  Thereafter, the RO should afford the 
veteran examinations by appropriate 
physicians for the purpose of determining 
the etiology of the veteran's disorders.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiners should be accomplished.  
The examiners are requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer comments and an 
opinion, as to whether any currently 
diagnosed peripheral neuropathy, lung, 
bowel and bladder disorders, and skin 
disorder affecting the groin are related 
to the symptomatology shown in service 
medical records, or are otherwise related 
to service, including exposure to Agent 
Orange.  The examiners should provide the 
rationale on which they base their 
opinions.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2001), 
copies of all pertinent records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiners for 
review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




